Citation Nr: 0817139	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1954 to December 
1956.  

By rating action in March 1957, the RO granted service 
connection for nerve deafness with tinnitus and assigned a 
noncompensable evaluation; effective from December 6, 1956.  
By rating action in April 1989, the RO assigned a separate 20 
percent evaluation for bilateral hearing loss, rated 20 
percent disabling, and a noncompensable evaluation for 
tinnitus.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 decision by the 
RO which denied the veteran's claim for the assignment of 
separate 10 percent evaluations for tinnitus in each ear.  
The Board remanded the appeal for additional development in 
August 2006.  

In a statement received in September 2007, the veteran raised 
the issue of an increased rating for bilateral defective 
hearing. This issue is not in appellate status and is not 
inextricably intertwined with the issue on appeal.  
Accordingly, the matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran does not have any signs or symptoms of 
tinnitus.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for tinnitus, are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.87, Part 4, including Diagnostic Code 6260 (2007); 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board notes further, that for an increased-compensation 
claim, § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this case, the veteran was not properly notified of VA's 
duty to assist in the development of his claim for an 
increased rating in accordance with the provisions of VCAA 
and 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); see also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Although 
the Board remanded the appeal in August 2006 to provide the 
veteran with proper VCAA notice, the letter sent to him 
pertained to a claim for service connection although an 
attachment entitled "How VA Determines the Disability 
Rating" was purportedly sent as well.  In any event, service 
connection is already established for tinnitus.  However, 
given the facts in this case, the Board finds that remanding 
the appeal again to provide proper VCAA notice is not 
necessary and would serve no useful purpose.  Specifically, 
the veteran stated at the May 2007 VA audiological 
examination and in a letter to VA in September 2007, that he 
does not have tinnitus.  

Under the circumstances, the Board concludes that any 
deficiency in the notice to the veteran is harmless error, 
and that there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  



Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

The veteran's tinnitus is currently rated noncompensable 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  At 
the time he filed his claim for an increased rating in March 
2003, DC 6260 provided a maximum 10 percent rating for 
recurrent tinnitus.  A note following the diagnostic code 
stated that a separate evaluation for tinnitus may be 
combined with an evaluation under DCs 6100, 6200, 6204, or 
another diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  38 C.F.R. § 
4.87, DC 6260 (prior to June 13, 2003).

Subsequently, 38 C.F.R. § 4.87, DC 6260 was amended, 
effective June 13, 2003.  The new version of DC 6260 still 
allows for a maximum 10 percent rating for recurrent 
tinnitus.  However, the notes following the diagnostic code 
now include the following: Only a single evaluation is to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head; objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) is 
not to be evaluated under DC 6260, but rather is to be 
evaluated as part of any underlying condition causing it.  
See 38 C.F.R. § 4.87, DC 6260 (effective from June 13, 2003).

In this case, the veteran was afforded a VA audiological 
examination in May 2007.  At that time, the veteran 
specifically denied that he had any type of noise, i.e., 
ringing, buzzing, chirping, humming, etc., in his ears and 
did not know why a claim had been filed for tinnitus when he 
does not experience any signs or symptoms.  Similarly, in a 
letter to VA in September 2007, the veteran reiterated that 
he did not have any tinnitus.  

In light of the veteran's assertions that he does not 
tinnitus, the Board finds, in essence, that there is no 
"case or controversy" involving a pending adverse 
determination to which the appellant has taken exception.  
See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) [quoting 
Waterhouse v. Principi, 3 Vet. App. 473 (1992)].  
Accordingly, the appeal is denied.  

Concerning the representative's original claim for separate 
ratings for tinnitus in each ear, received in March 2003, the 
Board notes that separate ratings for tinnitus are precluded 
by regulation.  38 C.F.R. § 4.87, DC 6260, note 2 (2007); see 
also Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  
Under the circumstances in this case, the claim for a 
separate evaluation for tinnitus in each ear is not tenable 
given the governing legal criteria.  


ORDER

An increased (compensable) evaluation for tinnitus is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


